UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7341



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JIMMY LAWRENCE NANCE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke.    James C. Turk, District Judge.
(CR-92-135-R)


Submitted:   December 16, 1999         Decided:     December 30, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Jimmy Lawrence Nance, Appellant Pro Se. Thomas Linn Eckert, Assis-
tant United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy Lawrence Nance seeks to appeal the district court’s

order denying Nance’s Fed. R. Civ. P. 60(b) motion, or in the

alternative, motion for reopening his previous motion filed pur-

suant to 28 U.S.C.A. § 2255 (West. Supp. 1999).      We dismiss the

appeal for lack of jurisdiction because Nance’s notice of appeal

was not timely filed.

     Parties are accorded sixty days after entry of the district

court’s final judgment or order to note an appeal, see Fed. R. App.

P. 4(b)(1), unless the district court extends the appeal period

under Fed. R. App. P. 4(a)(5) or reopens the appeal period under

Fed. R. App. P. 4(a)(6).      This appeal period is “mandatory and

jurisdictional.”     Browder v. Director, Dep’t of Corrections, 434

U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S.

220, 229 (1960)).

     The district court’s order was entered on the docket on Feb-

ruary 11, 1999.     Nance’s notice of appeal was filed on September

30, 1999.     Because Nance failed to file a timely notice of appeal

or to obtain an extension or reopening of the appeal period, we

dismiss the appeal.     We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.

                                                           DISMISSED


                                   2